660 S.E.2d 894 (2008)
STATE
v.
Ryan Gabriel GARCELL.
No. 465A06.
Supreme Court of North Carolina.
March 10, 2008.
Thomas Maher, Ann Marie Gomez, Assistant Appellate Defender, for Ryan Gabriel Garcell.
Charlie C. Walker, Asheville, Jeff Hunt, District Attorney, for State of NC.
The following order has been entered on the second motion filed on the 4th day of March 2008 by State of NC for Extension of Time to File Brief and to File Response to Motion for Appropriate Relief:
"Motion Allowed. State of NC shall have up to and including the 14th day of April 2008 to file and serve his/her brief and to respond to Motion for Appropriate Relief with this Court. By order of the Court in conference this the 10th day of March 2008."